UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012. Commission File Number 0-12668 HILLS BANCORPORATION (Exact name of Registrant as specified in its charter) Iowa 42-1208067 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 131 Main Street, Hills, Iowa 52235 (Address of principal executive offices) Registrant's telephone number, including area code:(319) 679-2291 Securities Registered pursuant to Section 12 (b) of the Act:None Securities Registered pursuant to Section 12 (g) of the Act: No par value common stock Title of Class Indicate by check mark if the Registrant is well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No þ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes þ No ­­­o Indicate by checkmark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes þ No ­­o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Registrant S-K (§229.405 of this chapter) is not contained herein, and will not be contained to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller Reporting Company o­­ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No þ The aggregate market value of the common stock held by non-affiliates of the registrant as of June 30, 2012, based on the most recent sale price of $63.90 per share, and 3,858,824 shares held was $246,578,854.Common stock held by non-affiliates excludes 887,569 shares held by directors, executive officers, and under the Registrant’s Employee Stock Ownership Plan. The number of shares outstanding of the Registrant's common stock as of February 28, 2013 is 4,739,833 shares of no par value common stock. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement dated March 15, 2013 for the Annual Meeting of the Shareholders of the Registrant to be held April 15, 2013 (the Proxy Statement) are incorporated by reference in Part III of this Form 10-K. HILLS BANCORPORATION FORM 10-K TABLE OF CONTENTS Page PART I Item 1. Business 3 General 3 Market Area 6 Competition 7 The Economy 8 Supervision and Regulation 9 Consolidated Statistical Information 16 Item 1A. Risk Factors 29 Item 1B. Unresolved Staff Comments 34 Item 2. Properties 35 Item 3. Legal Proceedings 35 Item 4. Mine Safety Disclosures 35 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 36 Item 6. Selected Financial Data 39 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 40 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 61 Item 8. Consolidated Financial Statements and Supplementary Data 64 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits, Consolidated Financial Statement Schedules Page 2 Table of Contents PART I References in this report to “we,” “us,” “our,” “Bank,” or the “Company” or similar terms refer to Hills Bancorporation and its subsidiary. Item 1. Business GENERAL Hills Bancorporation (the "Company") is a holding company principally engaged, through its subsidiary bank, in the business of banking.The Company was incorporated December 12, 1982 and all operations are conducted within the state of Iowa.The Company became owner of 100% of the outstanding stock of Hills Bank and Trust Company, Hills, Iowa (“Hills Bank and Trust” or the “Bank”) as of January 23, 1984 when stockholders of Hills Bank and Trust exchanged their shares for shares of the Company.Effective July 1, 1996, the Company formed a new subsidiary, Hills Bank, which acquired for cash all the outstanding shares of a bank in Lisbon, Iowa.Subsequently an office of Hills Bank was opened in Mount Vernon, Iowa, a community that is contiguous to Lisbon.Effective November 17, 2000, Hills Bank was merged into Hills Bank and Trust.On September 20, 1996, another subsidiary, Hills Bank Kalona, acquired cash and other assets and assumed the deposits of the Kalona, Iowa office of Boatmen's Bank Iowa, N.A.Effective October 26, 2001, Hills Bank Kalona was merged into Hills Bank and Trust. Through its internet website (www.hillsbank.com), the Company makes available the Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, all amendments to those reports, and other filings with the Securities and Exchange Commission, as soon as reasonably practicable after they are filed or furnished. The Bank is a full-service commercial bank extending its services to individuals, businesses, governmental units and institutional customers.The Bank is actively engaged in all areas of commercial banking, including acceptance of demand, savings and time deposits; making commercial, real estate, agricultural and consumer loans; maintaining night and safe deposit facilities; and performing collection, exchange and other banking services tailored for individual customers.The Bank administers estates, personal trusts, and pension plans and provides farm management, investment advisory and custodial services for individuals, corporations and nonprofit organizations.The Bank makes commercial and agricultural loans, real estate loans, automobile, installment and other consumer loans.In addition, the Bank earns substantial fees from originating mortgages that are sold in the secondary residential real estate market without mortgage servicing rights being retained. Lending Activities Real Estate Loans Real estate loans totaled $1.434 billion and comprised 83.29% of the Bank’s loan portfolio as of December 31, 2012.The Bank’s real estate loans include construction loans and mortgage loans. Mortgage Loans.The Bank offers residential, commercial and agricultural real estate loans.As of December 31, 2012, mortgage loans totaled $1.329 billion and comprised 77.20% of the Bank’s loan portfolio. Residential real estate loans totaled $687.85 million and were 39.96% of the Bank’s loan portfolio as of December 31, 2012.These loans include first and junior liens on 1 to 4 family residences.The Bank originates 1 to 4 family mortgage loans to individuals and businesses within its trade area.The Bank sells certain mortgage loans to third parties on the secondary market.For the loans sold on the secondary market the Bank does not retain any percentage of ownership or servicing rights.Interest rates for residential real estate mortgages are determined by competitive pricing factors on the secondary market and within the Bank’s trade area.Collateral for residential real estate mortgages is generally the underlying property.Generally, repayment of these loans is from monthly principal and interest payments from the borrower’s personal cash flows and liquidity, and collateral values are a function of residential real estate values in the markets that the Bank serves. Page 3 Table of Contents Item 1. Business (Continued) Commercial real estate loans totaled $312.51 million and were 18.15% of the Bank’s loan portfolio at December 31, 2012.The Bank originates loans for commercial properties to individuals and businesses within its trade area.The primary source of repayment is the cash flow generated by the collateral underlying the loan.The secondary repayment source would be the liquidation of the collateral.Terms for commercial real estate loans range from one to five years with an amortization period of 25 years or less.The Bank offers both fixed and variable rate loans for commercial real estate. Multi-family real estate loans totaled $214.81 million and were 12.48% of the Bank’s loan portfolio at December 31, 2012.Multi-family real estate loans are made to individuals and businesses in the Bank’s trade area.These loans are primarily secured by properties such as apartment complexes.The primary source of repayment is the cash flow generated by the collateral underlying the loan.The secondary repayment source would be the liquidation of the collateral.Terms for commercial real estate loans range from one to five years with an amortization period of 25 years or less.Generally, interest rates for multi-family loans are fixed for the loan term. Mortgage loans secured by farmland totaled $113.84 million and were 6.61% of the Bank’s loan portfolio at December 31, 2012.Loans for farmland are made to individuals and businesses within the Bank’s trade area.The primary source of repayment is the cash flow generated by the collateral underlying the loan.The secondary repayment source would be the liquidation of the collateral.Terms for real estate loans secured by farmland range from one to five years with an amortization period of 25 years or less.Generally, interest rates are fixed for mortgage loans secured by farmland. Construction Loans.The Bank offers loans both to individuals that are constructing personal residences and to real estate developers and building contractors for the acquisition of land for development and the construction of homes and commercial properties.The Bank makes these loans to established borrowers in the Bank’s trade area.Construction loans generally have a term of one year or less, with interest payable at maturity.Interest rate arrangements are variable for construction projects.Generally, collateral for construction loans is the underlying construction project. As of December 31, 2012, construction loans for personal residences totaled $25.79 million and were 1.50% of the Bank’s loan portfolio.Construction loans for land development and commercial projects totaled $79.10 million and were 4.59% of the Bank’s loan portfolio.In total, construction loans totaled $104.89 million and were 6.09% of the Bank’s loan portfolio as of December 31, 2012. Commercial and Financial Loans The Bank’s commercial and financial loan portfolio totaled $148.03 million and comprised 8.60% of the total loan portfolio at December 31, 2012.The Bank’s commercial and financial loans include loans to contractors, retailers and other businesses.The Bank provides a wide range of business loans, including lines of credit for working capital and operational purposes and term loans for the acquisition of equipment.Although most loans are made on a secured basis, loans may be made on an unsecured basis where warranted by the overall financial condition of the borrower.Terms of commercial and financial loans generally range from one to five years.Interest rates for commercial loans can be fixed or variable. The Bank’s commercial and financial loans are primarily made based on the reported cash flow of the borrower and secondarily on the underlying collateral provided by the borrower.The collateral support provided by the borrower for most of these loans and the probability of repayment is based on the liquidation of the pledged collateral and enforcement of personal guarantees, if applicable.The primary repayment risks of commercial loans are that the cash flows of the borrower may be unpredictable, and the collateral securing these loans may fluctuate in value. Page 4 Table of Contents Item 1. Business (Continued) Agricultural Loans Agricultural loans include loans made to finance agricultural production and other loans to farmers and farming operations.These loans totaled $76.19 million and constituted 4.43% of the total loan portfolio at December 31, 2012.Agricultural loans, most of which are secured by crops and machinery, are provided to finance capital improvement and farm operations as well as acquisitions of livestock and machinery.The ability of the borrower to repay may be affected by many factors outside of the borrower’s control including adverse weather conditions, loss of livestock due to disease or other factors, declines in market prices for agricultural products and the impact of government regulations.The ultimate repayment of agricultural loans is dependent upon the profitable operation or management of the agricultural entity.Agricultural loans generally have a term of one year and may have a fixed or variable rate. Consumer Lending The Bank offers consumer loans including personal loans and automobile loans.These consumer loans typically have shorter terms and lower balances.At December 31, 2012, consumer loans totaled $20.35 million and were 1.18% of the Bank’s total loan portfolio. Loans to State and Political Subdivisions Loans to State and Political Subdivisions include only tax-exempt loans.These loans totaled $43.10 million and comprised 2.50% of the Bank’s total loan portfolio at December 31, 2012. Deposit Activities The Bank’s primary funding source for its loan portfolio and other investments consist of the acceptance of demand savings and time deposits. Other Information The Bank’s business is not seasonal.As of December 31, 2012, the Company had no employees and the Bank had 364 full-time and 59 part-time employees. For additional discussion of the impact of the economy on the financial condition and results of operations of the Company, see Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations. Page 5 Table of Contents Item 1. Business (Continued) MARKET AREA Johnson County and Linn County The Bank’s trade area includes the Johnson County communities of Iowa City, Coralville, Hills and North Liberty, located near Interstate 80 and Interstate 380 in Eastern Iowa. These communities have a combined population of approximately 101,600.Johnson County, Iowa has a population of approximately 132,000.The University of Iowa in Iowa City has approximately 31,500 students and 33,800 full and part-time employees, including 6,500 employees of The University of Iowa Hospitals and Clinics. The Bank operates offices in the Linn County, Iowa communities of Lisbon, Marion, Mount Vernon and Cedar Rapids, Iowa.Lisbon has a population of approximately 2,200 and Mount Vernon, located two miles from Lisbon, has a population of about 4,500.Both communities are within easy commuting distances to Cedar Rapids and Iowa City, Iowa.Cedar Rapids has a metropolitan population of approximately 162,500, including approximately 35,300 from adjoining Marion, Iowa and is located approximately 10 miles west of Lisbon, Iowa and approximately 25 miles north of Iowa City on Interstate 380.The total population of Linn County is approximately 213,300.The largest employer in the Cedar Rapids area is Rockwell Collins, Inc., manufacturer of communications instruments, with over 9,700 employees. Other large employers in the Johnson and Linn County areas and their approximate number of employees are as follows (Data source is Corridor Business Journal): Employer Type of Business Employees Hy-Vee Food Stores Grocery Stores Cedar Rapids and Linn-Mar School Districts Education Transamerica Insurance St. Luke's Hospital Health Care Heartland Express, Inc. Trucking Mercy Medical Center Health Care Wal-Mart Stores, Inc. Discount Store Iowa City Community School District Education Kirkwood Community College Education Pearson Educational Measurement Information Services - Computers Veteran's Administration Medical Center Health Care Mercy Iowa City Health Care ACT, Inc. Educational Testing Service City of Cedar Rapids City Government Alliant Energy Energy Quaker Oats Company Cereals and Chemicals Washington County The Bank has offices located in Kalona and Wellman, Iowa, which are in Washington County.Kalona is located approximately 20 miles south of Iowa City.Wellman is located approximately 5 miles west of Kalona.Kalona has a population of approximately 2,400 and Wellman has a population of about 1,400.The population of Washington County is approximately 21,700.Both Kalona and Wellman are primarily agricultural communities, but are located within easy driving distance for employment in Iowa City, Coralville and North Liberty (combined population 100,900) and Washington, Iowa (population 7,300). Page 6 Table of Contents Item 1. Business (Continued) COMPETITION Competition among financial institutions in attracting and retaining deposits and making loans is intense.Traditionally, the Company’s most direct competition for deposits has come from commercial banks, savings institutions and credit unions doing business in its areas of operation.Increasingly, the Company has experienced additional competition for deposits from nonbanking sources, such as securities firms, insurance companies, money market mutual funds and financial services subsidiaries of commercial and manufacturing companies.Competition for loans comes primarily from other commercial banks, savings institutions, consumer finance companies, credit unions, mortgage banking companies, insurance companies and other institutional lenders.The Company competes primarily on the basis of products offered, customer service and price.A number of institutions with which the Company competes enjoy the benefits of fewer regulatory constraints and lower cost structures including favorable income tax treatments.Some have greater assets and capital than the Company does and, thus, are better able to compete on the basis of price than the Company is.Technological advances, which may diminish the importance of depository institutions and other financial intermediaries in the transfer of funds between parties, could make it more difficult for the Company to compete in the future. Effective March 13, 2000, securities firms and insurance companies that elect to become financial holding companies were allowed to acquire banks and other financial institutions.This has increased the number of competitors and intensified the competitive environment in which the Company conducts business.The increasingly competitive environment is primarily a result of changes in regulations and changes in technology and product delivery systems.These competitive trends are likely to continue. The Bank is in direct competition for loans and deposits and financial services with a number of other banks and credit unions in Johnson, Linn and Washington County.A comparison of the number of office locations and deposits in the three counties as of June, 2012 (most recent date of available data from the FDIC and national credit union websites) is as follows: Johnson County Linn County Washington County Offices Deposits (in millions) Offices Deposits (in millions) Offices Deposits (in millions) Hills Bank and Trust Company 9 $ 6 $ 2 $ Branches of largest competing national bank 7 9 1 23 Largest competing independent bank 7 8 2 Largest competing credit union (1) 5 8 1 1 All other bank and credit union offices 29 76 7 Total Market in County 57 $ $ 13 $ Deposit balance of the largest competing credit union in Johnson County includes the credit union’s deposit balance for its entire trade area.County specific deposit balances for the credit union are unavailable. Effective July 1, 2004, all limitations on bank office locations of Iowa law were repealed, effectively allowing statewide branching.Since that date, banks have been allowed to establish an unlimited number of offices in any location in Iowa subject to regulatory approval.Since July 1, 2007, six new offices have been added in Johnson County and one in Linn County, while the population base has increased by 15,100, or 4.57%, in the two counties in the last five years.The number of banking offices in Washington County has not increased and its population has remained stable.The total deposits in the three counties increased $2.18 billion or 30.04%, since July 1, 2007. Page 7 Table of Contents Item 1. Business (Continued) THE ECONOMY The Bank’s primary trade territory is Johnson, Linn and Washington Counties, Iowa.The table that follows shows employment information as of December 31, 2012, regarding the labor force and unemployment levels in the threecounties in which the Bank has office locations along with comparable data on theUnited States and the State of Iowa. Labor Force Unemployed Rate % United States % State of Iowa % Johnson County % Linn County % Washington County % The unemployment rate for the Bank’s prime market area is favorable and the rate historically has been lower than the unemployment rates for both the United States and the State of Iowa.The unemployment rates in 2011 were 8.5% for the United States, 5.6% for the State of Iowa and 4.2%, 6.0% and 4.9% for Johnson, Linn and Washington Counties, respectively.As noted within the employment table of large employers in Johnson and Linn County, the University of Iowa’s impact on the local economy is very important in maintaining acceptable employment levels.The FY 2012-2013 budget for the University of Iowa, including the University of Iowa Hospital and Clinics, is $3.17 billion with state appropriations of approximately $265.74 million, or about 8.4% of the total.The state appropriations increased from $233.06 million, or about 14.02%, from the FY 2011 – 2012 budget.The University of Iowa Hospitals and Clinics have a FY 2012-2013 budget of $994.56 million with 7.33% coming from State of Iowa appropriations.The state appropriations for the University of Iowa Hospitals and Clinics decreased from 7.66% in the FY 2011-2012 budget. It is difficult to predict how the national economic struggles and the budget challenges for the State of Iowa will impact the State of Iowa going forward.It is unclear what impact the stress of the State budget will continue to have on the University of Iowa and the University of Iowa Hospitals and Clinics.Johnson and Linn Counties have been one of the strongest economic areas in Iowa and have had substantial economic growth in the past ten years.The largest segment of the employed population is employed in manufacturing, management, professional or related occupations. The economies in the counties continue to be enhanced by local Iowa colleges and the University of Iowa.In addition to providing quality employment, they enroll students who provide economic benefits to the area.The following table indicates Fall 2012 enrollment. College City Enrollment The University of Iowa Iowa City Coe College Cedar Rapids Cornell College Mount Vernon Kirkwood Community College Cedar Rapids, Iowa City and Washington Mount Mercy College Cedar Rapids Page 8 Table of Contents Item 1. Business (Continued) The Bank also serves a number of smaller communities in Johnson, Linn and Washington counties that are more dependent upon the agricultural economy, which historically has been affected by commodity prices and weather.The average price per acre of farm land continues to be an important factor to consider when reviewing the local economy.The average price per acre in Iowa in 2012 was $8,296 compared to $6,708 in 2011, a 23.67% increase.The range of average land prices in Johnson, Linn and Washington counties is between $8,226 and $9,189 per acre.The three counties average increase was 17.03% in 2012.The Bank’s total agricultural loans comprise about 4.43% of the Bank’s total loans. SUPERVISION AND REGULATION Financial institutions and their holding companies are extensively regulated under federal and state law. As a result, the growth and earnings performance of the Company can be affected not only by management decisions and general economic conditions but also by the requirements of applicable state and federal statutes and regulations and the policies of various governmental regulatory authorities, including the Iowa Superintendent of Banking (the “Superintendent”), the Board of Governors of the Federal Reserve System (the “Federal Reserve”), the Federal Deposit Insurance Corporation (the “FDIC”), the Internal Revenue Service and state taxing authorities and the Securities and Exchange Commission (the “SEC”).The effect of applicable statutes, regulations and regulatory policies can be significant and cannot be predicted with a high degree of certainty. Federal and state laws and regulations generally applicable to financial institutions regulate, among other things, the scope of business, investments, reserves against deposits, capital levels relative to operations, the nature and amount of collateral for loans, the establishment of branches, mergers, consolidations and dividends.The system of supervision and regulation applicable to the Company and its subsidiary Bank establishes a comprehensive framework for their respective operations and is intended primarily for the protection of the FDIC’s deposit insurance funds and the depositors, rather than the stockholders, of financial institutions.The enforcement powers available to federal and state banking regulators are substantial and include, among other things, the ability to assess civil money penalties, to issue cease-and-desist or removal orders and to initiate injunctive actions. The following is a summary of the material elements of the regulatory framework applicable to the Company and its subsidiary Bank.It does not describe all of the statutes, regulations and regulatory policies that apply, nor does it restate all of the requirements of the statutes, regulations and regulatory policies that are described.As such, the following is qualified in its entirety by reference to the applicable statutes, regulations and regulatory policies.Any change in applicable law, regulations or regulatory policies may have a material effect on the business of the Company and its subsidiary Bank. Regulation of the Company General.The Company, as the sole shareholder of the Bank, is a bank holding company.As a bank holding company, the Company is registered with, and is subject to regulation by, the Federal Reserve under the Bank Holding Company Act, as amended (the “BHCA”). According to Federal Reserve Board policy, bank/financial holding companies are expected to act as a source of financial strength to each subsidiary bank and to commit resources to support each such subsidiary. This support may be required at times when a bank/financial holding company may not be able to provide support. Under the BHCA, the Company is subject to periodic examination by the Federal Reserve.The Company is also required to file with the Federal Reserve periodic reports of the Company’s operations and such additional information regarding the Company and its subsidiary as the Federal Reserve may require. Page 9 Table of Contents Item 1. Business (Continued) Investments and Activities.Under the BHCA, a bank holding company must obtain Federal Reserve approval before: (i) acquiring, directly or indirectly, ownership or control of any voting shares of another bank or bank holding company if, after the acquisition, it would own or control more than 5% of the shares of the other bank or bank holding company (unless it already owns or controls the majority of such shares), (ii) acquiring all or substantially all of the assets of another bank or (iii) merging or consolidating with another bank holding company.Subject to certain conditions (including certain deposit concentration limits established by the BHCA), the Federal Reserve may allow a bank holding company to acquire banks located in any state of the United States without regard to whether the acquisition is prohibited by the law of the state in which the target bank is located.On approving interstate acquisitions, however, the Federal Reserve is required to give effect to applicable state law limitations on the aggregate amount of deposits that may be held by the acquiring bank holding company and its insured depository institution affiliates in the state in which the target bank is located (provided that those limits do not discriminate against out-of-state depository institutions or their holding companies) and state laws which require that the target bank have been in existence for a minimum period of time (not to exceed five years) before being acquired by an out-of-state bank holding company. The BHCA also generally prohibits the Company from acquiring direct or indirect ownership or control of more than 5% of the voting shares of any company which is not a bank and from engaging in any business other than that of banking, managing and controlling banks or furnishing services to banks and their subsidiaries.This general prohibition is subject to a number of exceptions.The principal exception allows bank holding companies to engage in, and to own shares of companies engaged in, certain businesses found by the Federal Reserve to be “so closely related to banking as to be a proper incident thereto.”Under current regulations of the Federal Reserve, the Company either directly or through non-bank subsidiaries would be permitted to engage in a variety of banking-related businesses, including the operation of a thrift, sales and consumer finance, equipment leasing, the operation of a computer service bureau (including software development) and mortgage banking and brokerage.The BHCA generally does not place territorial restrictions on the domestic activities of non-bank subsidiaries of bank holding companies. Federal law also prohibits any person from acquiring “control” of a bank holding company without prior notice to the appropriate federal bank regulator.“Control” is defined in certain cases as the acquisition of 10% or more of the outstanding shares of a bank or a bank holding company depending on the circumstances surrounding the acquisition. Regulatory Capital Requirements Bank holding companies are required to maintain minimum levels of capital in accordance with Federal Reserve capital adequacy guidelines.If capital falls below minimum guideline levels, a bank holding company, among other things, may be denied approval to acquire or establish additional banks or non-bank businesses. The Federal Reserve’s capital guidelines establish the following minimum regulatory capital requirements for bank holding companies: a risk-based requirement expressed as a percentage of total risk-weighted assets, and a leverage requirement expressed as a percentage of total assets. The risk-based requirement consists of a minimum ratio of total capital to total risk-weighted assets of 8%, at least one-half of which must be Tier 1 capital.The leverage requirement consists of a minimum ratio of Tier 1 capital to total assets of 4%. The risk-based and leverage standards described above are minimum requirements.Higher capital levels will be required if warranted by the particular circumstances or risk profiles of individual banking organizations.For example, the Federal Reserve’s capital guidelines contemplate that additional capital may be required to take adequate account of, among other things, interest rate risk, or the risks posed by concentration of credit, nontraditional activities or securities trading activities.Further, any banking organization experiencing or anticipating significant growth would be expected to maintain capital ratios (i.e., Tier 1 capital less all intangible assets), well above the minimum levels.Current Federal Reserve minimum requirements for a well-capitalized organization experiencing significant growth are a leverage ratio of 5%, a Tier 1 risk-based capital ratio of 6% and total risk-based capital ratio of 10%.As of December 31, 2012, the Company had regulatory capital in excess of the Federal Reserve’s minimum and well-capitalized definition requirements, with a leverage ratio of 11.90%, with total Tier 1 risk-based capital ratio of 15.41% and a total risk-based capital ratio of 16.66%. Page 10 Table of Contents Item 1. Business (Continued) Dividends.The Iowa Business Corporation Act (“IBCA”) allows the Company to make distributions, including cash dividends, to its shareholders unless, after giving effect to such distributions, either (i) the Company would not be able to pay its debts as they become due in the ordinary course of business or (ii) the Company’s total assets would be less than the sum of its total liabilities plus the amount that would be needed to satisfy preferential shareholder rights, if any, that are superior to the rights of those receiving the distribution.Additionally, the Federal Reserve has issued a policy statement with regard to the payment of cash dividends by bank holding companies.The policy statement provides that a bank holding company should not pay cash dividends which exceed its net income or which can only be funded in ways that weaken the bank holding company’s financial health, such as by borrowing.The Federal Reserve also possesses enforcement powers over bank holding companies and their non-bank subsidiaries to prevent or remedy actions that represent unsafe or unsound practices or violations of applicable statutes and regulations.Among these powers is the ability to proscribe the payment of dividends by banks and bank holding companies. Federal Securities Regulation.The Company’s common stock is registered with the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Consequently, the Company is subject to the information, proxy solicitation, insider trading and other restrictions and requirements of the SEC under the Exchange Act. Regulation of the Bank General. The Bank is an Iowa-chartered bank, the deposit accounts of which are insured by the FDIC.As an Iowa-chartered, FDIC insured bank, the Bank is subject to the examination, supervision, reporting and enforcement requirements of the Superintendent of Banking of the State of Iowa (the “Superintendent”), as the chartering authority for Iowa banks, and the FDIC, as the Bank’s primary federal regulator. Deposit Insurance. The deposits of the Bank are insured up to regulatory limits set by the FDIC, and, accordingly in 2012, were subject to deposit insurance assessments based on the Federal Deposit Insurance Reform Act of 2005, as adopted and effective on April 21, 2006.The FDIC maintains the Deposit Insurance Fund (“DIF”) by assessing depository institutions an insurance premium (assessment).The amount assessed to each institution is based on the average total assets of the Company less average tangible equity as well as the degree of risk the institution poses to the DIF.The FDIC assesses higher rates to those institutions that pose greater risks to the insurance fund.These assessments included a prepayment of three years of insurance premiums which was paid by the Bank on December 30, 2009.The prepayment was intended to cover the Bank’s premiums for 2010, 2011 and 2012. In addition, all institutions with deposits insured by the FDIC are required to pay assessments to fund interest payments on bonds issued by the Financing Corporation (FICO), a mixed-ownership government corporation established in the 1980’s to recapitalize the Federal Savings and Loan Insurance Corporation.The current annualized assessment rate is 0.64 basis points, or approximately 0.16 basis points per quarter.These assessments will continue until the FICO bonds mature in 2019. Page 11 Table of Contents Item 1. Business (Continued) Capital Requirements.Among the requirements and restrictions imposed upon state banks by the Superintendent are the requirements to maintain reserves against deposits, restrictions on the nature and amount of loans, and restrictions relating to investments, opening of bank offices and other activities of state banks.Changes in the capital structure of state banks are also approved by the Superintendent.State banks must have a Tier 1 risk-based leverage ratio of 6.5% plus a fully funded loan loss reserve. In certain instances, the Superintendent may mandate higher capital, but the Superintendent has not imposed such a requirement on the Bank.In determining the Tier 1 risk-based leverage ratio, the Superintendent uses total equity capital without unrealized securities gains and the allowance for loan losses less anyintangible assets.At December 31, 2012, the Tier 1 risk-based leverage ratio of the Bank was 11.82% and exceeded the ratio required by the Superintendent. Capital adequacy for banks took on an added dimension with the establishment of a formal system of prompt corrective action under the Federal Deposit Insurance Corporation Improvement Act of 1991 (FDICIA).This system uses bank capital levels to trigger supervisory actions designed to quickly correct banking problems.Capital adequacy zones are used by the federal banking agencies to trigger these actions.The ratios and the definition of “adequate capital” are the same as those used by the agencies in their capital adequacy guidelines. Federal law provides the federal banking regulators of the Bank with broad power to take prompt corrective action to resolve the problems of undercapitalized banking institutions.The extent of the regulators’ powers depends on whether the institution in question is “well capitalized,” “adequately capitalized,” “undercapitalized,” “significantly undercapitalized” or “critically undercapitalized,” in each case as defined by regulation.Under prompt corrective action, banks that are inadequately capitalized face a variety of mandatory and discretionary supervisory actions.For example, “undercapitalized banks” must restrict asset growth, obtain prior approval for business expansion, and have an approved plan to restore capital.“Critically undercapitalized banks” must be placed in receivership or conservatorship within 90 days unless some other action would result in lower long-term costs to the deposit insurance fund. Supervisory Assessments.All Iowa banks are required to pay supervisory assessments to the Superintendent to fund the Superintendent’s examination and supervision operations.Effective July 1, 2002, the Superintendent changed the method of computation of the supervisory assessment from billing for each state examination completed based on an hourly rate, to billing on an annual basis based on the assets of the bank, the expected hours needed to conduct examinations of that size bank and an additional amount if more work is required. Page 12 Table of Contents Item 1.Business (Continued) Community Investment and Consumer Protection Laws.The Community Reinvestment Act requires insured institutions to offer credit products and take other actions that respond to the credit needs of the community.Banks and other depository institutions also are subject to numerous consumer-oriented laws and regulations.These laws include the Truth in Lending Act, the Truth in Savings Act, the Real Estate Settlement Procedures Act, the Electronic Funds Transfer Act, the Fair Credit Opportunity Act, the Fair Debt Collection Act and the Home Mortgage Disclosure Act. The Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (“Dodd-Frank Act”) signed by the President on July 21, 2010 posed a significant impact on financial regulations.The Dodd-Frank Act created an independent regulatory body, the Bureau of Consumer Financial Protection (“Bureau”), with authority and responsibility to set rules and regulations for most consumer protection laws applicable to all banks – large and small - adds another regulator to scrutinize and police financial activities.Transfer to the Bureau of all consumer financial protection functions for designated laws by the other federal agencies was completed on July 21, 2011.The Bureau has responsibility for mortgage reform and enforcement, as well as broad new powers over consumer financial activities which could impact what consumer financial services would be available and how they are provided.The following consumer protection laws are the designated laws that will fall under the Bureau’s rulemaking authority:the Alternative Mortgage Transactions Parity Act of 1928, the Consumer Leasing Act of 1976, the Electronic Fund Transfer Act, the Equal Credit Opportunity Act, the Fair Credit Billing Act, the Fair Credit Reporting Act subject to certain exclusions, the Fair Debt Collection Practices Act, the Home Owners Protection Act, certain privacy provisions of the Gramm-Leach-Bliley Act, the Home Mortgage Disclosure Act (HMDA), the Home Ownership and Equity Protection Act of 1994, the Real Estate Settlement Procedures Act (RESPA), the S.A.F.E. Mortgage Licensing Act of 2008 (SAFE Act), and the Truth in Lending Act. The Bureau has issued a Notice regarding the Streamlining of Inherited Regulations.Suggestions from the public are requested regarding the streamlining of regulations inherited from the other Federal agencies due to the transfer of authority.The notice also sought suggestions for practical measures that would make complying with the regulations easier.In addition to the Notice of Streamlining of Inherited Regulations, the Bureau is currently republishing the regulations implementing the consumer financial protection laws.Issuance of Interim Final Rules for each regulation with a request for public comment provide for technical and conforming changes to reflect the transfer of authority and certain other non-substantive changes to the regulations made by the Dodd-Frank Act.Review and revision of current financial regulations in conjunction with added new financial service regulations will heighten the regulatory compliance burden and increase litigation risk for the banking industry. Dividends.The Iowa Banking Act provides that an Iowa bank may not pay dividends in an amount greater than its undivided profits. The payment of dividends by any financial institution or its holding company is affected by the requirement to maintain adequate capital pursuant to applicable capital adequacy guidelines and regulations, and a financial institution generally is prohibited from paying any dividends if, following payment thereof, the institution would be undercapitalized.As described above, the Bank exceeded its minimum capital requirements under applicable guidelines as of December 31, 2012.Notwithstanding the availability of funds for dividends, however, the Superintendent may prohibit the payment of any dividends by the Bank if the Superintendent determines such payment would constitute an unsafe or unsound practice.The ability of the Company to pay dividends to its stockholders is dependent upon dividends paid by the Bank.The Bank is subject to certain statutory and regulatory restrictions on the amount it may pay in dividends.To maintain acceptable capital ratios in the Bank, certain of its retained earnings are not available for the payment of dividends.To maintain a ratio of total risk-based capital to assets of 8%, $80.02 million of the Bank’s Tier 1 capital of$247.76 million as of December 31, 2012 are available for the payment of dividends to the Company. Page 13 Table of Contents Item 1. Business (Continued) Insider Transactions.The Bank is subject to certain restrictions imposed by federal law on extensions of credit to the Company and its subsidiary, on investments in the stock or other securities of the Company and its subsidiary and the acceptance of the stock or other securities of the Company or its subsidiary as collateral for loans.Certain limitations and reporting requirements are also placed on extensions of credit by the Bank to its directors and officers, to directors and officers of the Company and its subsidiary, to principal stockholders of the Company, and to “related interests” of such directors, officers and principal stockholders.In addition, federal law and regulations may affect the terms upon which any person becoming a director or officer of the Company or one of its subsidiaries or a principal stockholder of the Company may obtain credit from banks with which the Bank maintains a correspondent relationship. Safety and Soundness Standards.The federal banking agencies have adopted guidelines that establish operational and managerial standards to promote the safety and soundness of federally insured depository institutions.The guidelines set forth standards for internal controls, information systems, internal audit systems, loan documentation, credit underwriting, interest rate exposure, asset growth, compensation, fees and benefits, asset quality and earnings. In general, the safety and soundness guidelines prescribe the goals to be achieved in each area, and each institution is responsible for establishing its own procedures to achieve those goals.If an institution fails to comply with any of the standards set forth in the guidelines, the institution’s primary federal regulator may require the institution to submit a plan for achieving and maintaining compliance.If an institution fails to submit an acceptable compliance plan, or fails in any material respect to implement a compliance plan that has been accepted by its primary federal regulator, the regulator is required to issue an order directing the institution to cure the deficiency.Until the deficiency cited in the regulator’s order is cured, the regulator may restrict the institution’s rate of growth, require the institution to increase its capital, restrict the rates the institution pays on deposits or require the institution to take any action the regulator deems appropriate under the circumstances.Noncompliance with the standards established by the safety and soundness guidelines may also constitute grounds for other enforcement action by the federal banking regulators, including cease and desist orders and civil money penalty assessments. Branching Authority.Historically, Iowa’s intrastate branching statutes have been rather restrictive when compared with those of other states.Effective July 1, 2004, all limitations on bank office locations were repealed, which effectively allowed statewide branching.Since that date, banks have been allowed to establish an unlimited number of offices in any location in Iowa subject only to regulatory approval. Under the Riegle-Neal Act, both state and national banks are allowed to establish interstate branch networks through acquisitions of other banks, subject to certain conditions, including certain limitations on the aggregate amount of deposits that may be held by the surviving bank and all of its insured depository institution affiliates.The establishment of new interstate branches or the acquisition of individual branches of a bank in another state (rather than the acquisition of an out-of-state bank in its entirety) is allowed by the Riegle-Neal Act only if specifically authorized by state law.The legislation allowed individual states to “opt-out” of certain provisions of the Riegle-Neal Act by enacting appropriate legislation prior to June 1, 1997.Iowa permits interstate bank mergers, subject to certain restrictions, including a prohibition against interstate mergers involving an Iowa bank that has been in existence and continuous operation for fewer than five years. Page 14 Table of Contents Item 1. Business (Continued) State Bank Activities.Under federal law and FDIC regulations, FDIC insured state banks are prohibited, subject to certain exceptions, from making or retaining equity investments of a type, or in an amount, that are not permissible for a national bank.Federal law and FDIC regulations also prohibit FDIC insured state banks and their subsidiaries, subject to certain exceptions, from engaging as principal in any activity that is not permitted for a national bank or its subsidiary, respectively, unless the Bank meets, and continues to meet, its minimum regulatory capital requirements and the FDIC determines the activity would not pose a significant risk to the deposit insurance fund of which the Bank is a member.These restrictions have not had, and are not currently expected to have, a material impact on the operations of the Bank. Financial Privacy.In accordance with the Gramm-Leach-Bliley Financial Modernization Act of 1999 (the “GLB Act”), federal banking regulators adopted rules that limit the ability of banks and other financial institutions to disclose non-public information about consumers to nonaffiliated third parties.These limitations require disclosure of privacy policies to consumers and, in some circumstances, allow consumers to prevent disclosure of certain personal information to a nonaffiliated third party.The privacy provisions of the GLB Act affect how consumer information is transmitted through diversified financial companies and conveyed to outside vendors. Anti-Money Laundering Initiatives and the USA Patriot Act.A major focus of governmental policy on financial institutions has been aimed at combating money laundering and terrorist financing.The USA PATRIOT Act of 2001 (the “USA Patriot Act”) substantially broadened the scope of United States anti-money laundering laws and regulations by imposing significant new compliance and due diligence obligations, creating new crimes and penalties and expanding the extra-territorial jurisdiction of the United States.The U. S. Treasury Department has issued a number of regulations that apply various requirements of the USA Patriot Act to financial institutions such as the Bank.These regulations impose obligations on financial institutions to maintain appropriate policies, procedures and controls to detect, prevent and report money laundering and terrorist financing and to verify the identity of their customers.Failure of a financial institution to maintain and implement adequate programs to combat money laundering and terrorist financing, or to comply with all of the relevant laws or regulations, could have serious legal and reputational consequences for the institution. Depositor Preference Statute.In the "liquidation or other resolution" of an institution by any receiver, U.S. federal legislation provides that deposits and certain claims for administrative expenses and employee compensation against the insured depository institution would be afforded a priority over general unsecured claims against that institution, including federal funds and letters of credit. Government Monetary Policy. The earnings of the Company are affected primarily by general economic conditions and to a lesser extent by the fiscal and monetary policies of the federal government and its agencies, particularly the Federal Reserve.Its policies influence, to some degree, the volume of bank loans and deposits, and interest rates charged and paid thereon, and thus have an effect on the earnings of the Company's subsidiary Bank. Page 15 Table of Contents Item 1. Business (Continued) CONSOLIDATED STATISTICAL INFORMATION The following consolidated statistical information reflects selected balances and operations of the Company and the Bank for the periods indicated. The following tables show (1) average balances of assets, liabilities and stockholders’ equity, (2) interest income and expense on a tax equivalent basis, (3) interest rates and interest differential and (4) changes in interest income and expense. AVERAGE BALANCES (Average Daily Basis) Years Ended December 31, (Amounts In Thousands) ASSETS Noninterest-bearing cash and cash equivalents $ $ $ Interest-bearing cash and cash equivalents Taxable securities Nontaxable securities Federal funds sold 18 57 Loans, net Property and equipment, net Other assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Noninterest-bearing demand deposits $ $ $ Interest-bearing demand deposits Savings deposits Time deposits Short-term borrowings FHLB borrowings Noninterest-bearing other liabilities Interest-bearing other liabilities Redeemable common stock held by Employee Stock Ownership Plan Stockholders' equity $ $ $ Page 16 Table of Contents Item 1. Business (Continued) INTEREST INCOME AND EXPENSE Years Ended December 31, (Amounts In Thousands) Income: Loans (1) $ $ $ Taxable securities Nontaxable securities (1) Interest-bearing cash and cash equivalents 70 74 Total interest income Expense: Interest-bearing demand deposits Savings deposits Time deposits Short-term borrowings FHLB borrowings Interest-bearing other liabilities 40 50 72 Total interest expense Net interest income $ $ $ Presented on a tax equivalent basis using a rate of 35% for the three years presented. Page 17 Table of Contents Item 1. Business (Continued) INTEREST RATES AND INTEREST DIFFERENTIAL Years Ended December 31, Average yields: Loans (1) 4.99 % 5.39 % 5.81 % Loans (tax equivalent basis) (1) Taxable securities Nontaxable securities Nontaxable securities (tax equivalent basis) Interest-bearing cash and cash equivalents Federal funds sold Average rates paid: Interest-bearing demand deposits Savings deposits Time deposits Short-term borrowings FHLB borrowings Interest-bearing other liabilities Yield on average interest-earning assets Rate on average interest-bearing liabilities Net interest spread (2) Net interest margin (3) Non-accruing loans are not significant and have been included in the average loan balances for purposes of this computation. Net interest spread is the difference between the yield on average interest-earning assets and the yield on average interest-paying liabilities stated on a tax equivalent basis using a federal rate of 35% for the three years presented.The net interest spread decreased 25 basis points in 2012 and decreased 8 basis points in 2011. Net interest margin is net interest income, on a tax equivalent basis, divided by average interest-earning assets.The net interest margin decreased 25 basis points in 2012 and decreased 10 basis points in 2011.The net interest margin decreased in 2012 due to the continued low rate environment.The Company was not able to reprice interest-bearing liabilities downward more quickly than the decline in average yields on earning assets. Page 18 Table of Contents Item 1. Business (Continued) CHANGES IN INTEREST INCOME AND EXPENSE Changes Due Changes Due Total To Volume To Rates Changes (Amounts In Thousands) Year ended December 31, 2012: Change in interest income: Loans $ $ ) $ ) Taxable securities ) ) ) Nontaxable securities ) ) Interest-bearing cash and cash equivalents 63 1 64 $ $ ) $ ) Change in interest expense: Interest-bearing demand deposits ) 23 Savings deposits ) Time deposits Short-term borrowings 18 FHLB borrowings ) Interest-bearing other liabilities 1 7 8 Change in net interest income $ $ ) $ ) Year ended December 31, 2011: Change in interest income: Loans $ $ ) $ ) Taxable securities 20 ) ) Nontaxable securities ) Interest-bearing cash and cash equivalents (1
